                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                          NO. 7:19-CR-00069-H-1

UNITED STATES OF AMERICA                            :
                                                    :
             v.                                     :
                                                    :
GUSTAVO TEIXEIRA MENDES DE ALMEIDA                  :

                          FINAL ORDER OF FORFEITURE

      WHEREAS, on December 3, 2019, this Court entered a Preliminary Order of

Forfeiture pursuant to the provisions of 18 U.S.C. § 982(a)(2)(B) and 18 U.S.C. §

1029(c)(1)(C), based upon the defendant’s plea of guilty to an offense in violation of

18 U.S.C. § 1029(b)(2), and further evidence of record and as presented by the

Government, the following property was forfeited to the United States, to wit:

      •   Apple MacBook Air w/Teal Case. Make: Apple Model: Macbook Air Serial

          Number: C1MP29FAG086;

      •   Card Encoder;

      •   Personal Check from Name: Cinthia V. Santos, Number: 9137634320- 0199,

          Bank: Citibank, Payable To: Four Brothers;

      •   Issuer: Master Card Gift Card Number: 621987026545520;

      •   Issuer: Master Card Gift Card Number: 6219870697830784;

      •   Issuer: Master Card Gift Card Number: 6219870923945984;

      •   Issuer: Visa Gift Card Number: 6374790544809719;

      •   Issuer: Visa Gift Card Number: 6374790411906408;

      •   Issuer: Visa Gift Card Number: 6374790787378489;

                                          1

          Case 7:19-cr-00069-H Document 95 Filed 05/12/20 Page 1 of 3
      •   Issuer: American Express Gift Card Number: 6374792013418527; and

      •   Issuer: American Express Gift Card Number: 6374792628366822;

      AND WHEREAS, the United States published notice of this forfeiture at the

www.forfeiture.gov web site for at least 30 consecutive days, between December 21,

2019 and January 19, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, and said

published notice advised all third parties of their right to petition the court within

sixty (60) days from the first day of the publication date for a hearing to adjudicate

the validity of their alleged legal interest in the forfeited property;

      AND WHEREAS, service of the Preliminary Order of Forfeiture was made on

the subject property, Apple MacBook Air w/Teal Case. Make: Apple Model: Macbook

Air Serial Number: C1MP29FAG086 and Card Encoder on December 20, 2019 while

in the custody of the United States Secret Service;

      AND WHEREAS, service of the Preliminary Order of Forfeiture was made on

the subject property, Miscellaneous Gift Cards and Credit Cards on December 20,

2019 while in the custody of the United States Secret Service;

      AND WHEREAS, service of the Preliminary Order of Forfeiture was made on

the subject property, Personal Check from Name: Cinthia V. Santos, Number:

9137634320- 0199, Bank: Citibank, Payable To: Four Brothers on December 20, 2019

while in the custody of the United States Secret Service;




                                            2

          Case 7:19-cr-00069-H Document 95 Filed 05/12/20 Page 2 of 3
      AND WHEREAS, it appears from the record that no claims, contested or

otherwise, have been filed for any of the subject property described in this Court's

December 3, 2019 Preliminary Order of Forfeiture;

      AND WHEREAS, the Court finds that the defendant has a forfeitable interest

in the property, and that no amendment to the Preliminary Order of Forfeiture is

necessary to account for any third-party rights.

      It is HEREBY ORDERED, ADJUDGED and DECREED:

      1.     That the subject property listed in the December 3, 2019 Preliminary

Order of Forfeiture is hereby forfeited to the United States. The United States Secret

Service is directed to dispose of the property according to law, including destruction.

      SO ORDERED this 12th day of May 2020.




                                        ___________________________
                                        MALCOLM J. HOWARD
                                        Senior United States District Judge




                                           3

           Case 7:19-cr-00069-H Document 95 Filed 05/12/20 Page 3 of 3
